Per Curiam.  Petitioners ask that we review the decision rendered by the Arkansas Court of Appeals in CÁ84-230 because it involves a legal issue of major importance. Arkansas Supreme Court and Court of Appeals Rule 29. 6. provides, in part, the following: Except in cases appealed to the Court of Appeals from the Workers Compensation Commission or the Employment Security Board of Review, no petition for review on the ground that the case involves an issue of significant public interest or a legal principle of major importance, as specified in subparagraph 4(b) of this Rule, will be considered unless the party petitioning for review filed in the Court of Appeals, before the submission of the case to that court, a motion asking that the case be certified to the Supreme Court on that ground, with a certificate of counsel that the motion is filed in the good faith belief that the case should be so certified. The record contains no evidence that such a motion was made. Review denied. George Rose Smith, Justice, not participating.